Citation Nr: 0608478	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for residuals of frozen right foot, 
currently rated as 30 percent disabling.

2.  Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for residuals of frozen left foot, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Records show the appellant failed to 
appear, without indication of cause, for a scheduled personal 
hearing in January 2006.  Therefore, her request for a 
personal hearing must be considered as having been withdrawn.  
See 38 C.F.R. § 20.702 (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran is presently receiving the maximum schedular 
30 percent ratings available for her service-connected 
residuals of frozen right and left feet.  

3.  There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorders on appeal.


CONCLUSIONS OF LAW

1.  The criteria for referral for an extraschedular 
evaluation for residuals of frozen right foot have not been 
met.  38 C.F.R. § 3.321 (2005).

2.  The criteria for referral for an extraschedular 
evaluation for residuals of frozen left foot have not been 
met.  38 C.F.R. § 3.321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in December 2005.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished.  Because this claim is being denied, any 
other notice requirements beyond those cited for increased 
rating claims, are not applicable.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the claim 
would not cause any prejudice to the veteran.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).



712
2
Cold injury residuals:
Rati
ng

Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched 
out lesions, or osteoarthritis)
 
30
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122 (2005)

Throughout this appellate process, VA medical examinations, 
including those performed in March 2001, and February 2002, 
have shown severe peripheral neuropathy, no amputations of 
any digits, or other complications that would justify 
assignment of separate evaluations.  The symptoms described 
in the various VA examinations are used to support the 
evaluation under Diagnostic Code 7122.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2005).  
The United States Court of Appeals for Veterans Claims 
(Court), however, has held that the Board's jurisdiction as 
to the application of extraschedular ratings under 38 C.F.R. 
§ 3.321 is limited and that the Board is precluded, in the 
first instance, from assigning such ratings.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).

In this case, records show the veteran is presently receiving 
the maximum schedular 30 percent ratings available for her 
service-connected residuals of frozen right and left feet.  
Records also show that a total disability rating based upon 
individual unemployability (TDIU) has been established 
effective from August 19, 2003, based in part upon employment 
problems related to the service-connected disabilities on 
appeal.  VA medical records dated in August 2003 show the 
veteran was employed at that time as a hospital guard.  A 
November 2003 report noted service connection had been 
established for major depression and that the veteran was 
precluded from gainful employment because of her emotional 
and physical symptoms.  In statements in support of her claim 
for increased ratings the veteran asserted that her 
employment opportunities had been severely limited because of 
problems with her feet.  

Based upon the evidence of record, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorders on 
appeal, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The medical 
evidence shows she is presently unemployable because of her 
physical and psychiatric disabilities, but demonstrates that 
she was previously gainfully employed as a hospital guard.  
There is no probative evidence demonstrating that the 
physical symptoms of her service-connected residuals of 
frozen feet themselves have resulted in any impairment beyond 
that contemplated by the Rating Schedule.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

Entitlement to referral for an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) for residuals of frozen 
right foot is denied.

Entitlement to referral for an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) for residuals of frozen 
left foot is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


